Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 1 of 30 PageID 11577




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

     PIERCE MANUFACTURING INC. and
     OSHKOSH CORPORATION,

           Plaintiffs,
     v.                                        Case No.: 8:18-cv-617-JSM-TGW

     E-ONE, INC. and REV GROUP, INC.,

           Defendants.




                  PLAINTIFFS’ DAUBERT MOTION TO EXCLUDE
            THE TESTIMONY AND OPINIONS OF JOSEPH F. RAKOW, Ph.D.
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 2 of 30 PageID 11578




                                                 TABLE OF CONTENTS

     I.     RELEVANT BACKGROUND .................................................................................... 1

            A.        The Patents-in-Suit............................................................................................ 1

            B.        The Parties Have Already Construed the Claim Term “Coupled” ................... 2

            C.        Dr. Rakow’s Opinions ...................................................................................... 3

                      1.         Dr. Rakow Adopts a Different Definition of “Coupled” ...................... 4

                      2.         Dr. Rakow’s Invalidity Report Lacked Reliable Scientific Basis......... 6

                      3.         Other Experts Identified Dr. Rakow’s Failure to Validate (or
                                 Even Support) His Hypotheses ............................................................. 7

     II.    DR. RAKOW’S TESTIMONY AND OPINIONS ARE UNRELIABLE AND
            UNHELPFUL, AND SHOULD BE EXCLUDED. ...................................................... 8

            A.        Daubert Does Not Allow Dr. Rakow to Invent New Definitions or
                      Speculate ........................................................................................................... 9

            B.        Dr. Rakow’s Testimony and Opinions are Based on an Incorrect Claim
                      Construction, and are Therefore not Helpful. ................................................. 10

            C.        Dr. Rakow’s Testimony and Opinions are Unreliable. ................................... 16

                      1.         Dr. Rakow’s Opening Report Fails to Disclose any Meaningful
                                 Analysis, Methodology, or the Requisite Calculations. ...................... 17

                      2.         Dr. Rakow’s “Errata” is Unreliable. ................................................... 20

     III.   CONCLUSION ........................................................................................................... 23

     IV.    LOCAL RULE 3.01(G) CERTIFICATION ............................................................... 23




                                                                     i
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 3 of 30 PageID 11579




                                                TABLE OF AUTHORITIES

                                                                                                                             Page(s)
     CASES

     Abbott Point of Care, Inc. v. Epocal, Inc.,
        Civil Action No. CV-08-S-543-NE, 2012 U.S. Dist. LEXIS 196881
        (N.D. Ala. Jan. 18, 2012) .......................................................................................12, 13, 14

     Apple Inc. v. Motorola, Inc.,
        757 F.3d 1286 (Fed. Cir. 2014)..........................................................................................16

     Banta Props., Inc. v. Arch Specialty Ins. Co.,
        No. 10-61485-CIV, 2011 U.S. Dist. LEXIS 152930
        (S.D. Fla. Dec. 23, 2011) ...................................................................................................22

     Bostick v. State Farm Mut. Auto. Ins. Co.,
        321 F.R.D. 414 (M.D. Fla. 2017).......................................................................................10

     Cook v. Estate of Tessier,
        402 F.3d 1092 (11th Cir. 2005) .........................................................................................10

     Cooper v. Marten Transport, Ltd.,
        539 Fed. App’x 963 (11th Cir. 2013) ................................................................................20

     Cordis Corp. v. Boston Sci. Corp.,
        658 F.3d 1347 (Fed. Cir. 2011)..........................................................................................10

     Cytologix Corp. v. Ventana Med. Sys.,
        424 F.3d 1168 (Fed. Cir. 2005)..........................................................................................13

     Daubert v. Merrell Dow Pharm.,
        509 U.S. 579 (1993) ................................................................................................... passim

     Hudgens v. Bell Helicopters/Textron,
        328 F.3d 1329 (11th Cir.2003) ..........................................................................................22

     In re Maxim Integrated Prod., Inc.,
         No. 12-244, 2015 WL 5311264 (W.D. Pa. Sept. 11, 2015) .........................................12, 14

     Kumho Tire Co. v. Carmichael,
       526 U.S. 137 (1999) ...........................................................................................................22

     Liquid Dynamics Corp. v. Vaughan Co.,
        449 F.3d 1209 (Fed. Cir. 2006)..........................................................................................13



                                                                     ii
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 4 of 30 PageID 11580




     MarcTec, LLC v. Johnson & Johnson,
       No. 07-cv-825-DRH, 2010 U.S. Dist. LEXIS 15789
       (S.D. Ill. Feb. 23, 2010) .....................................................................................................13

     McClain v. Metabolife,
       401 F.3d at 1245 ................................................................................................................22

     Micro Chem., Inc. v. Lextron, Inc.,
        317 F.3d 1387 (Fed. Cir. 2003)............................................................................................9

     Microsoft Corp. v. i4i Ltd. P’ship,
        564 U.S. 91 (2011) ...............................................................................................................3

     Quiet Technology DC-8, Inc. v. Hurel-Dubois UK Ltd.,
        326 F.3d 1333 (11th Cir. 2003) .........................................................................................10

     Rink v. Cheminova, Inc.,
        400 F.3d 1286 (11th Cir. 2005) ...................................................................................10, 20

     United States v. Abreu,
        406 F.3d 1304 (11th Cir. 2005) ...........................................................................................9

     United States v. Frazier,
        387 F.3d 1244 (11th Cir. 2004) .........................................................................9, 10, 20, 21

     RULES

     Fed. R. Civ. P. 26(e) ..............................................................................................................4, 8

     Fed. R. Evid. 702 ............................................................................................................. passim

     L.R. 3.01(G) .............................................................................................................................23




                                                                         iii
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 5 of 30 PageID 11581




            Plaintiffs Pierce Manufacturing Inc. and Oshkosh Corporation (together, “Plaintiffs”)

     respectfully move to exclude the testimony and opinions set forth in the July 26, 2019 and

     August 26, 2019 expert reports regarding the alleged invalidity and noninfringement of the

     patents-in-suit, of Dr. Joseph F. Rakow, expert witness of Defendants E-One, Inc. and REV

     Group Inc. (together, “Defendants”).

            Dr. Rakow’s testimony and opinions in both of these reports rely on a newly-created

     claim construction inconsistent with the parties’ agreed upon plain and ordinary meaning of

     that term. For his report on validity, Dr. Rakow also failed to disclose information related to

     key methodology and calculations that formed the basis of his opinions. Dr. Rakow’s

     testimony and opinions therefore do not meet the standards of admissibility recognized under

     Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993), and

     exclusion is both appropriate and necessary.

            I.      RELEVANT BACKGROUND

                    A.      The Patents-in-Suit

            In this patent infringement action, Plaintiffs assert that Defendants’ Metro 100 Quint

     fire apparatus infringes U.S. Patent No. 9,597,536 (the “’536 patent”) and U.S. Patent No.

     9,814,915 (the “’915 patent”) (together, the “patents-in-suit”).1 The patents-in-suit are directed

     to and claim a quint configuration fire apparatus. Specifically, independent claims 1 and 11 of

     each patent claim a quint configuration fire apparatus with numerous components such as

     single front and rear axles, water pumps, and tanks “coupled” to the chassis and a ladder



     1
       Plaintiffs assert against Defendants’ Metro 100 Quint claims 1-7, 1-7, 11-17, and 20 of the
     ’536 patent, and claims 1-7 and 11-17 of the ’915 patent.


                                                     1
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 6 of 30 PageID 11582




     assembly that is “configured to support a tip load of at least 750 pounds,” “with the ladder

     assembly extended to the horizontal reach of at least 90 feet.” See Ex. A (’536 patent) at 14:43-

     50, 15:51-58; Ex. B (’915 patent) at 14:28-33, 15:34-40. In addition, independent claims 1

     and 11 of the ’536 patent also require that the claimed fire apparatus have a water tank

     configured to contain at least 500 gallons of water. See Ex. A at 14:20-15:19, 15:31-16:26.

            Dependent claims 5 and 15 of each patent further require that the apparatus be

     configured to support a tip load of at least 750 pounds when “the distal end of the ladder

     assembly is extensible to the horizontal reach of at least 90 feet when the ladder assembly is

     oriented in the sideward position.” See Ex. A at 15:5-10, 16:11-16; Ex. B at 14:55-60, 16:3-8.

                    B.      The Parties Have Already Construed the Claim Term “Coupled”

            Procedurally, the parties have disputed the meaning, or construction, of a number of

     claim terms, one set of which are “coupled,” “coupling,” and “rotatably coupling.” See D.I.

     107 at 14. These terms appear many times throughout the asserted claims, and describe the

     physical relationship between the components in the claimed fire apparatus. See, e.g., Exs. A

     and B at claims 1, 4, 6, 10, 11, 14, 16; Ex. A at claim 20. Defendants proposed construing

     these terms, contending that their construction “may be relevant to at least invalidity to

     determine what must have been present in the prior art.” D.I. 107 at 28. The dispute over the

     construction of these similar terms centered on the construction of “coupled,” for which

     Plaintiffs proposed as meaning “directly or indirectly attached,” and Defendants proposed as

     meaning “linked or joined.” Id. Although the parties briefed the construction of these terms,

     Defendants conceded that there was no meaningful difference between the proposed

     constructions, D.I. 148 at 21, and the parties agreed to construe the term in accordance with its




                                                    2
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 7 of 30 PageID 11583




     plain and ordinary meaning, which comported with Plaintiffs’ proposed construction for these

     terms as directly or indirectly attached. See D.I. 154 at 2; Ex. C (Claim Construction Hr’g.

     Tr.) at 59:3-12.

                    C.     Dr. Rakow’s Opinions

            Defendants claim that they do not infringe the patents, and the patents-in-suit are

     invalid. To prevail, Defendants must prove invalidity of all asserted claims by clear and

     convincing evidence. Microsoft Corp. v. i4i Ltd. P'ship, 564 U.S. 91, 95 (2011). As part of

     their efforts to establish invalidity, Defendants rely on the testimony of their expert witness

     Dr. Joseph F. Rakow, who submitted a report on July 26, 2019, in which he opined about the

     purported invalidity of all asserted claims of the patents-in-suit. See Ex. D (Dr. Rakow’s

     “opening report.”).2 Even though Dr. Rakow’s opening report was submitted on the last day

     by which a party may submit an expert report on issues where it bears the burden of proof, see

     D.I. 43, D.I. 160, Dr. Rakow’s opening report was followed by a “corrected” report submitted

     over a month later on August 29, 2019, as well as an “errata” submitted on September 25, 2019

     – two months after the deadline for expert reports on which a party bear the burden of proof,

     two weeks after Plaintiffs’ experts’ depositions during which these experts explained why Dr.

     Rakow’s opening report was deficient, and less than 12 hours before Dr. Rakow’s deposition

     – which in reality disclosed newly-developed substantive opinions and supporting calculations.



     2
       While Dr. Rakow submitted his opening report on July 26, 2019, Exhibit D is the “corrected”
     opening report of Dr. Rakow submitted on August 29, 2019, in which Dr. Rakow fixed some
     erroneous cross-references and typographical errors. References in this motion to Dr. Rakow’s
     opening report are to his August 29, 2019 corrected opening report on invalidity. References
     in this motion to Dr. Rakow’s rebuttal report refer to his August 26, 2019 report on
     noninfringement.


                                                   3
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 8 of 30 PageID 11584




     See D.I. 230 at 9-10.3

            Dr. Rakow also submitted a rebuttal report on the purported non-infringement of the

     Metro 100 Quints on August 26, 2019. See Ex. H (Rakow Rebuttal Report).

                              1.    Dr. Rakow Adopts a Different Definition of “Coupled”

            Dr. Rakow opined in his 164-page opening report that the patents-in-suit are invalid

     because they were anticipated by or obvious in light of a number of prior art references and

     products. According to Dr. Rakow, this is because all limitations of these patents’ asserted

     claims were present and disclosed in the prior art. To establish that these claim limitations had

     already been disclosed in the prior art, Dr. Rakow analyzed each claim limitation against the

     prior art, but when he analyzed limitations reciting the term “coupled,” Dr. Rakow did not

     apply the parties’ agreed-upon plain and ordinary meaning construction for “coupled” of being

     directly or indirectly attached. Instead, Dr. Rakow deemed two recited components as

     “coupled” if displacement of one component is “not independent” of displacement of the other

     component. For example, when analyzing whether the claim term “a pump coupled to the

     chassis” had been disclosed by a prior art apparatus, the Hinsdale Rosenbauer Quint, Dr.

     Rakow opined that to be the case simply because:

                    As displacement of the pump is not independent of displacement
                    of the chassis, the Hinsdale Rosenbauer Quint includes “a pump
                    coupled to the chassis.”

     See Ex. D at ¶ 56 (emphasis added). Dr. Rakow applied this understanding of “coupled” for

     each of the prior art reference or product on which he relies, but he never explained how or


     3
      This untimely “errata” for Dr. Rakow’s opening report also violates at least Fed. R. Civ. P.
     26(e) and this Court’s orders, and is the subject of Plaintiffs’ pending motion to strike. See
     D.I. 230.


                                                    4
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 9 of 30 PageID 11585




     from where he came up with this definition. Ex. D at ¶¶ 46, 56, 57, 60, 61, 62, 151, 157, 158,

     160, 161, 162, 324, 329, 330, 336, 337. Dr. Rakow’s understanding for whether two recited

     components are “coupled” – if displacement of one is not independent of displacement of the

     other – is not the same as the parties’ agreed-upon construction for “coupled.”4

               In fact, until Dr. Rakow submitted his opening report, the parties have always applied

     the agreed-upon construction for “coupled” throughout this case, which has been pending since

     early 2018. Indeed, as of April 2019, when Defendants amended their invalidity contentions,

     they made clear that with respect to each asserted claim reciting the term “coupled,” they had

     applied the parties’ “agreed upon construction” to the term “coupled” in their analysis, and had

     applied that agreed-upon construction in determining whether the limitations recited in the

     asserted claims had been disclosed in the prior art. See, e.g., Ex. G at claims 1, 4, 6, 10, 11,

     14, 16. With Dr. Rakow’s opening report, he and Defendants had, for the first time in this

     case, suggested that “coupled” has a different meaning than that to which the parties had

     agreed.

               Dr. Rakow also submitted a Rebuttal Expert on August 26, 2019. Ex. H. In that report,

     Dr. Rakow never identifies the claim constructions he uses or specifically identifies how he is

     defining the word “coupled.” See generally Ex. H. He does state, however, that “patent claims

     must be interpreted and given the same meaning for purposes of both validity and infringement

     analyses.” See id. at ¶ 15. Therefore, it is apparent that Dr. Rakow applied the same newly-

     disclosed understanding and definition of “coupled” in his noninfringement report as he did in


     4
       Dr. Rakow has also not asserted that his definition of “coupled” is the plain and ordinary
     meaning of term. The reason for this is simple. A person of ordinary skill in the art would not
     view his definition of coupled as the plain and ordinary meeting. See Ex. J at ¶¶ 75-76.


                                                     5
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 10 of 30 PageID 11586




     his invalidity report, which definition again is different from and inconsistent with the

     construction to which the parties had agreed.

                            2.      Dr. Rakow’s Invalidity Report Lacked Reliable Scientific
                                    Basis

            One of the prior art products Dr. Rakow opined on in his Opening Report is a

     Rosenbauer Raptor apparatus sold to the Hinsdale Fire Department (the “Hinsdale

     Rosenbauer”). According to Dr. Rakow, the Hinsdale Rosenbauer discloses or renders obvious

     all limitations of the asserted claims. Yet, whereas the asserted claims from both patents-in-

     suit require that the claimed fire apparatus has a ladder assembly that is “configured to support

     a tip load of at least 750 pounds” and be able “to counterbalance a moment generated by the

     tip load with the ladder assembly extended to the horizontal reach of at least 90 feet” (claims

     1 and 11) and that “the distal end of the ladder assembly is extensible to the horizontal reach

     of at least 90 feet when the ladder assembly is oriented in the sideward position” (claims 5 and

     15), Dr. Rakow’s opening report disclosed only his ipse dixit opinion that the ladder can be

     extended 90 feet horizontally off the side of the truck. See Ex. D at ¶¶ 107-111, 138-139, 248-

     249, 263-264.     Dr. Rakow never provided any opinion whatsoever that the Hinsdale

     Rosenbauer can counterbalance a 750-pound tip load in that orientation, id., nor did he ever

     measure, let alone calculate, just how much weight could be supported in the sideward position.

     See id.; Ex. I (Rakow Dep. Tr.) at 103:9-16.

            Moreover, whereas most of the asserted claims of the ’536 patent also require that the

     claimed fire apparatus have a water tank configured to contain at least 500 gallons of water,

     Dr. Rakow never timely disclosed any analysis, calculations, or methodology, as to just how

     the Hinsdale Rosenbauer – which has only a 300-gallon tank – would actually be modified to



                                                     6
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 11 of 30 PageID 11587




     accommodate a larger tank or if its axles could support the additional 2,000 pounds of weight

     that the larger tank would add. Nor did Dr. Rakow demonstrate how a person of ordinary skill

     in the art (“POSA”) would be able to make these modifications with any reasonable

     expectation of success. See Ex. J (Kurfess Rebuttal Report) at ¶¶ 114-121. Rather, Dr. Rakow

     speculated simply and generally that a POSA would know that larger tanks are desirable, that

     a POSA would recognize that he or she would have to lighten other components on the truck,

     and that weight would have to be shifted on the truck. See Ex. D at ¶¶ 87-98.

                            3.      Other Experts Identified Dr. Rakow’s Failure to Validate
                                    (or Even Support) His Hypotheses

            Plaintiffs’ expert, Dr. Thomas Kurfess, timely responded to Dr. Rakow’s opening

     report as conclusory and lacking support. See generally, Ex. J. For example, Dr. Kurfess

     criticized Dr. Rakow for opining it would have been obvious to add a 500-gallon water tank to

     the Hinsdale Rosenbauer without doing any analysis or calculations to determine whether such

     modification would indeed be physically possible. See Ex. J at ¶¶ 113, 115-116, 120-121. Dr.

     Kurfess also criticized Dr. Rakow for failing to identify where on the apparatus the larger water

     tank could even be placed. id. at ¶¶ 118-119. Dr. Kurfess further pointed out that Dr. Rakow

     did not attempt to establish that the Hinsdale Rosenbauer could counterbalance a 750-pound

     tip load at 90 feet of horizontal reach when the ladder is oriented to extend off the side, as

     required by claims 5 and 15 of each patent. Id. at ¶¶ 124-128. Additionally, Mr. Alan

     Saulsbury, a former fire apparatus designer and another expert witness for Defendants,

     confirmed during his deposition that the type of weight distribution and modifications

     identified by Dr. Rakow for the Hinsdale Rosenbauer required extensive and complex

     calculations that “would take days to put together.” See Ex. K (Saulsbury Dep. Tr.) at 149:14-


                                                    7
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 12 of 30 PageID 11588




     15; see also 149:10-150:17, 155:2-12, 181:19-182:18, 208:21-209:6.

            One month after Dr. Kurfess submitted his report in response to Dr. Rakow’s opening

     report, and almost two weeks after Dr. Kurfess’s and Mr. Saulsbury’s depositions, and less

     than 12 hours before his own deposition, Dr. Rakow tried to fix his mistakes. He submitted an

     “errata” which, in addition to correcting typographical errors, added the calculations regarding

     the Hinsdale Rosenbauer previously missing from his opening report and his opinions. See

     Exs. L, M (New Water Tank Calculations and New Ladder Calculations). In other words, only

     after Dr. Kurfess and Mr. Saulsbury repeatedly criticized his opening report for failing to

     include these calculations, did Dr. Rakow then provide these calculations on the eve of his

     deposition. Yet these criticisms were not new, Plaintiffs have been objecting to Defendants

     lack of calculations and analysis underlying their invalidity contentions since at least October

     2018. See Ex. N (Plaintiff Pierce’s Oct. 22, 2018 interrogatory responses) at 5-6.

            Because Dr. Rakow’s “errata” violates at least Fed. R. Civ. P. 26(e) and this Court’s

     orders, this late errata” cannot be considered as part of Dr. Rakow’s opening report and must

     be stricken for the reasons articulated in Plaintiffs’ pending motion to strike. See D.I. 230.

     Nevertheless, Dr. Rakow’s eleventh-hour attempt to add to his opening report the requisite but

     previously omitted analysis, even if allowed, also does not change the fact that Dr. Rakow’s

     invalidity opinions are unreliable and not helpful to the factfinder.

            II.     DR. RAKOW’S TESTIMONY AND OPINIONS ARE UNRELIABLE
                    AND UNHELPFUL, AND SHOULD BE EXCLUDED.

            Dr. Rakow’s invalidity and non-infringement testimony and opinions are premised on

     an incorrect claim construction that is inconsistent with the meaning agreed to by the parties,

     and do not provide the necessary basis and methodology upon which he formed his opinions.



                                                     8
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 13 of 30 PageID 11589




     Neither reliable nor helpful to a factfinder, Dr. Rakow’s testimony and opinions are precisely

     the kind this Court should exclude before trial.

                    A.      Daubert Does Not Allow Dr. Rakow to Invent New Definitions or
                            Speculate

            Federal Rule of Evidence 702 requires expert testimony to be based on sufficient facts

     or data, and to be the product of reliable methods and principles:

                    A witness who is qualified as an expert by knowledge, skill,
                    experience, training, or education may testify in the form of an
                    opinion or otherwise if:

                    (a)     the expert’s scientific, technical, or other specialized
                            knowledge will help the trier of fact to understand the
                            evidence or to determinate a fact in issue;
                    (b)     the testimony is based on sufficient facts or data;
                    (c)      the testimony is the product of reliable principles and
                            methods; and
                    (d)      the expert has reliably applied the principles and
                            methods to the facts of the case.

     Pursuant to the landmark Supreme Court decision Daubert v. Merrell Dow Pharmaceuticals,

     Inc., 509 U.S. 579 (1993) and its progeny, expert testimony is admissible only if it is both

     relevant and reliable. Id. at 589.

            The district court’s decision to admit expert testimony under Daubert in a patent case

     follows the law of the regional circuit. Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387,

     1390-91 (Fed. Cir. 2003). The Eleventh Circuit has recognized that “Rule 702 compels the

     district courts to perform the critical ‘gatekeeping’ function concerning the admissibility of

     expert scientific and technical evidence.” United States v. Abreu, 406 F.3d 1304, 1306 (11th

     Cir. 2005) (citing United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004)).




                                                    9
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 14 of 30 PageID 11590




            The Eleventh Circuit has therefore adopted a “rigorous” three-part inquiry to determine

     the admissibility of expert testimony under Rule 702. Frazier, 387 F.3d at 1260. Under this

     rigorous three-party inquiry, this Court must consider whether:

            (1) the expert is qualified to testify competently regarding the matters he intends
            to address; (2) the methodology by which the expert reaches his conclusions is
            sufficiently reliable as determined by the sort of inquiry mandated in Daubert;
            and (3) the testimony assists the trier of fact, through the application of
            scientific, technical, or specialized expertise, to understand the evidence or to
            determine a fact in issue.
     Rink v. Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir. 2005) (internal citations

     omitted). These are three discrete requirement: qualifications, reliability of methodology, and

     helpfulness. See Quiet Technology DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341

     (11th Cir. 2003) (although there is “some overlap” among these inquiries, they “are distinct

     concepts that courts and litigants must take care not to conflate.”). The proponent of the expert

     testimony carries a “substantial burden under Rule 702” to demonstrate that all of these prongs

     have been met. Cook v. Estate of Tessier, 402 F.3d 1092, 1107 (11th Cir. 2005); Bostick v.

     State Farm Mut. Auto. Ins. Co., 321 F.R.D. 414, 417 (M.D. Fla. 2017).

            Here, Dr. Rakow’s testimony and opinions do not meet at least two of the three

     requirements for admission under Rule 702 because they are not based upon a reliable

     methodology and are not helpful.

                    B.      Dr. Rakow’s Testimony and Opinions are Based on an Incorrect
                            Claim Construction, and are Therefore not Helpful.

            As the Federal Circuit makes clear, when an expert’s testimony is based on an

     “incorrect understanding of the claim construction,” the Court “must disregard the testimony.”

     Cordis Corp. v. Boston Sci. Corp., 658 F.3d 1347, 1357 (Fed. Cir. 2011). Yet, instead of using

     the construction of the claim term “coupled” to which the parties agreed, Dr. Rakow invented


                                                    10
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 15 of 30 PageID 11591




     his own brand-new definition that was never previously disclosed by Defendants. It appears

     that his noninfringement opinions are based upon this same brand-new and erroneous

     construction. Although the parties have agreed and informed this Court that “coupled” means

     “directly or indirectly attached,” see D.I. 107 at 14, Ex. C at 59:3-12, Dr. Rakow opined – for

     the first time in this case – that two recited components are “coupled” if displacement of one

     component is “not independent” of displacement of the other component. See Ex. D at ¶¶ 56,

     57, 60, 61, 62, 151, 157, 158, 160, 161, 162, 324, 329, 330, 336, 337. As explained by Dr.

     Kurfess, Dr. Rakow’s understanding of “coupled” is not the same as the parties’ agreed

     construction of “directly or indirectly attached” and is faulty. See Ex. J at ¶¶ 74-79.5 Dr.

     Rakow provides no basis or support from the patents-in-suit or any extrinsic evidence for his

     proposed definition. This is not surprising since the patents make clear that the plain and

     ordinary meaning of the term is “directly or indirectly attached” and this is the construction

     the parties agreed upon. Dr. Rakow apparently just made up his definition out of whole cloth.6

            The clearest explanation Dr. Rakow could proffer for his new understanding and

     definition of “coupled” is related to his analysis for claim 20 of the ’536 patent, where Dr.

     Rakow vaguely opined “this body assembly is by definition coupled to the chassis, as


     5
       Nor does Dr. Rakow even attempt to assert that his proposed construction of “coupled” is
     consistent with the plain and ordinary meaning of the term. Even if he did, Dr. Kurfess
     establishes that it is not the plain and ordinary meaning. Ex. J ¶¶ 75-76.
     6
       Even if the parties had not agreed upon the construction of coupled as being directly or
     indirectly attached, the construction used by Dr. Rakow was never proposed by Defendants or
     disclosed in any of their previous contentions and Defendants have never contended that it is
     the plain and ordinary meaning of the term. See, e.g., D.I. 107 at 14-15, As such, any argument
     in favor of Dr. Rakow’s newly minted construction has been waived. Had Plaintiffs known
     this was going to be the construction proposed by Defendants, Plaintiffs would not have agreed
     to withdraw the request for the Court to construe the “coupled” terms.


                                                   11
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 16 of 30 PageID 11592




     movement of one causes movement of the other.” See Ex. D at ¶ 46 (emphasis added). But

     this a far cry from the proper construction of “directly or indirectly attached,” not least because

     Dr. Rakow’s definition does nothing to establish how the two components are attached. See

     Ex. J at ¶ 76. Indeed, as analogized by Dr. Kurfess, a person sitting on a truck would be

     “coupled” to the chassis of that truck under Dr. Rakow’s definition because the movement of

     the chassis causes the movement of that person. Id. Yet, this cannot be the case under the

     proper construction of “coupled,” as that person is not directly or indirectly attached to the

     chassis. Id. Consequently, Dr. Rakow’s current definition of “coupled” is not just wrong, but

     necessarily inconsistent with the construction to which the parties had agreed. In addition to

     being inconsistent, Dr. Rakow’s current definition also cannot be reconciled with the

     construction to which the parties had agreed, and cannot be an application of the correct

     construction. With his inconsistent understanding and definition of “coupled,” Dr. Rakow

     failed to apply the construction agreed to by the parties and should be stricken as unreliable

     and not helpful to the jury or this Court.

            Indeed, “[i]t is well-settled that an expert can offer an opinion on how a court’s claim

     construction should be applied to the facts of a case, but cannot offer an opinion that contradicts

     or disregards a court’s claim construction rulings.” In re Maxim Integrated Prod., Inc., No.

     12-244, 2015 WL 5311264, at *4 (W.D. Pa. Sept. 11, 2015). Consequently, in such a scenario,

     District Courts including those in this Circuit have consistently excluded expert opinions

     applying the wrong claim construction. See, e.g., Abbott Point of Care, Inc. v. Epocal, Inc.,

     Civil Action No. CV-08-S-543-NE, 2012 U.S. Dist. LEXIS 196881, at *41 (N.D. Ala. Jan. 18,

     2012) (excluding expert testimony that imposed an additional requirement to the construed




                                                     12
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 17 of 30 PageID 11593




     claim); MarcTec, LLC v. Johnson & Johnson, No. 07-cv-825-DRH, 2010 U.S. Dist. LEXIS

     15789, at *12 (S.D. Ill. Feb. 23, 2010) (“This Court excluded expert testimony premised on

     this mischaracterization of the claim construction as inadmissible . . . because it did not address

     the requirements of the Court’s claim construction and is irrelevant to the question of

     infringement.”); see also Liquid Dynamics Corp. v. Vaughan Co., 449 F.3d 1209, 1224 n.2

     (Fed. Cir. 2006) (finding no abuse of discretion where the district court excluded the expert

     opinion evidence as irrelevant because it was based on an impermissible claim construction).

            Similarly, Dr. Rakow’s testimony and opinions regarding invalidity of the patents-in-

     suit were based on an impermissible claim construction which, as explained by Dr. Kurfess, is

     inconsistent with the parties’ agreed-upon construction. See Ex. J at ¶¶ 74-79. See Abbott,

     2012 U.S. Dist. LEXIS 196881, at *44 (“[A]ny expert opinion that is inconsistent with the

     court’s claim constructions should be excluded because the jury might be confused about

     which construction to follow.”). Dr. Rakow’s noninfringement opinions are faulty and invite

     error for the same reason.

            Moreover, that the proper construction for “coupled” was one agreed to by the parties,

     rather than one decided by the Court, does not change the inquiry, because if Dr. Rakow is

     allowed to proffer a different and inconsistent claim construction, he would present a clear risk

     of confusing the jury with his opinions, especially since Defendants had never previously

     disclosed this proposed construction and if he had, Plaintiffs would not have agreed to it. See

     D.I. 107 at 14-15; see Cytologix Corp. v. Ventana Med. Sys., 424 F.3d 1168, 1172 (Fed. Cir.

     2005) (finding it “improper” for the court to allow the parties, by agreement, to present

     conflicting claim constructions to the jury, because “[t]he risk of confusing the jury is high




                                                     13
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 18 of 30 PageID 11594




     when experts opine on claim construction before the jury even when, as here, the district court

     makes it clear to the jury that the district court’s claim constructions control.”). Where the

     parties already agreed on the construction for “coupled,” Dr. Rakow cannot now present a

     different and inconsistent construction to the jury, or worse, present conflicting opinions based

     on this different and inconsistent construction. See Abbott, 2012 U.S. Dist. LEXIS 196881, at

     *36 (opining that decisions precluding expert testimony inconsistent with established claim

     constructions are “consistent with the courts’ general disfavor for a party’s attempts to alter a

     claim construction ruling through later testimony”) (citing cases).

            Nor can Defendants argue that Dr. Rakow’s definition of “coupled” constitutes his

     opinion on “how [the] court’s claim construction should be applied to the facts of a case.” In

     re Maxim Integrated Prod., 2015 WL 5311264, at *4. As discussed above and explained by

     Dr. Kurfess, Dr. Rakow’s definition of “coupled” is necessarily inconsistent with that agreed

     to by the parties, “directly or indirectly attached,” as Dr. Rakow offered no explanation on how

     the components are attached to each other. See Ex. J at ¶¶ 74-79. Indeed, the parties also

     represented to this Court that as part of their agreed-upon construction for “coupled,” the

     concept of attachment, or “bolted” as represented to the Court, is necessarily included. See

     Ex. C at 59:3-12 (emphasis added):

                    I would just clarify that, yes, our construction includes the
                    frame, and I also would like to point out that the parties had
                    originally briefed the “coupling” term but the parties have
                    agreed now that that does not need to be argued, and the parties
                    agree that “coupling” could be directly or indirectly coupling,
                    and so the ladder assembly
                    Doesn’t have to be directly bolted onto the frame, it can go
                    through intermediate pieces of the fire truck, but the chassis does
                    include the frame, the engine, the front cab, all those things that
                    we talked about, Your Honor.


                                                    14
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 19 of 30 PageID 11595




            Moreover, Dr. Rakow’s own testimony makes clear that his definition of “coupled”

     cannot be an application of the correct construction and cannot be reconciled with the correct

     construction, as he did not know whether the relevant components in the prior art are in fact

     “attached” to each other as required by the asserted claims. For example, claims 6 and 16 of

     each patent-in-suit require that a pair of outriggers be “coupled” to the chassis. With respect

     to the Hinsdale Rosenbauer, one of the prior art products Dr. Rakow analyzed, Dr. Rakow had

     no idea how the outriggers of the Hinsdale Rosenbauer were coupled to the Hinsdale

     Rosenbauer:

                            Q. Okay. Are they mounted to the top of the frame?

                            A. I don’t -- I don’t have that specific level of detail.
                            They do extend and retract in a horizontal direction, and
                            I would say that those outriggers extend from opposing
                            lateral sides of the chassis on that vehicle. You can see it
                            from the outside of the vehicle and it’s very much like
                            what I have on the left side of figure 4 here, but I don’t -
                            - I don’t have the interior details particular to that
                            housing and -- and frame rail on that vehicle.

     See Ex. I at 311:15-312:12. But Dr. Rakow did understand that the asserted claims require that

     the outriggers be attached. Indeed, when asked the same question but about the fire apparatus

     disclosed in the patents-in-suit, Dr. Rakow understood that the recited outriggers are “attached

     . . . to the frame rails.” See Ex. I at 308:10-309:21 (emphasis added). As Dr. Rakow clearly

     did not know whether components of the prior art are in fact attached to each other, it cannot

     be said that his newly-created definition of “coupled” is just an application of its proper

     construction.

            Similarly, to the extent Defendants argue that Dr. Rakow’s reliance on the incorrect




                                                    15
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 20 of 30 PageID 11596




     claim construction standard is harmless because Plaintiffs had admitted that certain

     components in the prior art are “coupled” to each other, such argument does not change the

     fact that Defendants carry the burden of proving invalidity by clear and convincing standard,

     that Dr. Rakow applied the wrong standard throughout his invalidity and noninfringement

     analysis, and that Dr. Rakow did not know how the components in the prior art were coupled

     to each other. See, e.g., Ex. D at ¶¶ 46, 56, 57, 60, 61, 62, 151, 157, 158, 160, 161, 162, 324,

     329, 330, 336, 337. Dr. Rakow clearly should have known of the agreed-upon construction

     but still affirmatively chose to use a different construction and must be held to that choice.

     Furthermore, as Dr. Rakow recognizes, Plaintiffs did not admit to a number of Defendants’

     request “under Defendants’ apparent interpretation.” Id. at 22 n. 17.

            Having done no analysis on how the relevant components are “coupled” to each other

     as the parties have defined that term, Dr. Rakow cannot competently testify how the prior art

     anticipates or renders obvious the asserted claims using the proper and correct claim

     constructions. Nor can he opine on the noninfringement of the claims using an improper claim

     construction. Instead of being helpful, Dr. Rakow’s testimony, premised on a new, different,

     and incorrect claim construction, will accomplish the opposite and necessarily confuse the jury

     and this Court. This Court should consequently exclude Dr. Rakow’s testimony and opinions

     on invalidity and noninfringement. See Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1315

     (Fed. Cir. 2014) (where the Court based its analysis on an incorrect claim construction, noting

     that “[t]his error, alone, would require reversal and remand.”).

                    C.      Dr. Rakow’s Testimony and Opinions are Unreliable.

            Dr. Rakow’s testimony and opinions in his opening report on validity are also




                                                   16
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 21 of 30 PageID 11597




     unreliable because he opined that the asserted claims of the patents-in-suit are invalid without

     relying upon any analysis, calculations, or methodology. Also, the little information he did

     manage to disclose at the eleventh hour, after his opening’s report was repeatedly criticized by

     Plaintiffs’ and even Defendants’ expert as unreliable, does not render his opinions reliable

     under Fed. R. Evid. 702 and Daubert.

                            1.     Dr. Rakow’s Opening Report Fails to Disclose any
                                   Meaningful Analysis, Methodology, or the Requisite
                                   Calculations.

            Dr. Rakow’s opening report is full of unsupported speculations not based on any

     reliable methods or procedures. Consequently, his opinions disclosed in that report are

     precisely the type Daubert mandates must be excluded. See Daubert, 509 U.S. at 589-90 (“The

     subject of an expert’s testimony must be scientific knowledge. The adjective ‘scientific’

     implies a grounding in the methods and procedures of science.             Similarly, the word

     ‘knowledge’ connotes more than subjective belief or unsupported speculation.”) (internal

     quotes omitted).

            In his opening report, Dr. Rakow opined that the Hinsdale Rosenbauer anticipated or

     rendered obvious the asserted claims. Yet, Dr. Rakow provided no analysis, no methodology,

     and no calculations on the Hinsdale Rosenbauer, which would need to be re-engineered to

     accommodate a larger tank and the extra weight, and whose ladder assembly has to

     counterbalance a tip load of 750 pounds when the ladder assembly was extended 90 feet

     horizontally off the side of the apparatus, to show that the Hinsdale Rosenbauer could have in

     fact anticipated or rendered obvious the asserted claims. See Ex. J at ¶¶ 114-121. As made

     clear by Dr. Kurfess and Defendants’ expert Mr. Saulsbury, such analysis and calculations are




                                                   17
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 22 of 30 PageID 11598




     not only necessary for Dr. Rakow’s analysis, but they are complicated and not the kind that a

     POSA could have readily understood or assumed, as they “would take days to put together.”

     See Ex. J at ¶¶ 113, 115-128; Ex. K at 149:14-15; see also 149:10-150:17, 155:2-12, 81:19-

     182:18, 208:21-209:6. Indeed, as early as October 2018, Plaintiffs had notified Defendants

     that Defendants’ invalidity theory, which were similar to Dr. Rakow’s opinions and lacked any

     meaningful analysis and calculations, were not sufficient. See Ex. N at 5-6.

            It was not until September 25, 2019 – two months after the original submission deadline

     for opening reports, two weeks after Plaintiffs’ experts’ depositions, and less than 12 hours

     before Dr. Rakow’s deposition – that Dr. Rakow tried to add new calculations under the guise

     of an “errata” to his opening report. See Exs. L, M. As admitted by Dr. Rakow, this “errata”

     is the first time that he provided any analysis, methodology, or calculation for his opinion that

     the asserted claims are invalid, and that he performed the calculations in his “errata” after being

     “motivated” by Dr. Kurfess’s criticism on the lack of calculations. See, e.g., Ex. I at 140:12-

     143:14 (emphasis added). As discussed at length in Plaintiffs’ pending motion to strike, D.I.

     230, Dr. Rakow’s “errata” should be stricken entirely, and Defendants should not be allowed

     to rely on any information in Dr. Rakow’s “errata” in any motion, at any hearing, or at trial.

            Without this “errata,” Dr. Rakow’s opinions are based on nothing – no calculations,

     analysis, or methodology that existed at the time Dr. Rakow wrote his opening report. Indeed,

     Dr. Rakow simply speculated that the Hinsdale Rosenbauer could invalidate the asserted

     claims. More importantly, Defendants did not even ask this Court for leave from the

     scheduling order to offer Dr. Rakow’s untimely “errata” in an attempt to prove that he thinks




                                                     18
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 23 of 30 PageID 11599




     he speculated correctly.7

              Indeed, in forming his opinions in his opening report Dr. Rakow never conducted any

     analysis or calculations as to how the Hinsdale Rosenbauer would actually be modified to

     accommodate a larger tank or if its axles could support the additional weight, even though it

     had only a 300-gallon tank and the asserted claims recite a 500-gallon tank. See Ex. D at ¶¶

     115-120. Nor did Dr. Rakow demonstrate how a POSA would be able to make these

     modifications with any reasonable expectation of success. Id. at ¶¶ 114, 121.

              Similarly, Dr. Rakow speculates that a POSA would know that larger tanks are

     desirable, that he or she would recognize that he or she would have to lighten other components

     on the truck, and that weight would have to be shifted on the truck. Id. at ¶¶ 87-98. But he

     never identified what actual components would be lightened or by how much; he only asserted

     that they could be lightened. Id. Dr. Rakow also did not identify the weight capacity of the

     axles on the Hinsdale Rosenbauer or whether these axles could support the weight of the larger

     water tank and the modified components. Id. Finally, Dr. Rakow did not demonstrate just

     how the ladder assembly on the Hinsdale Rosenbauer could counterbalance a tip load of 750

     pounds when the ladder assembly was extended 90 feet horizontally off the side of the

     apparatus, opining only that the ladder can be extended 90 feet horizontally off the side of the

     truck and making no mention of the weight it could support at that extension and orientation.

     Id. at ¶¶ 107-111, 138-139, 248-249, 263-264. Dr. Rakow also conceded he never measured

     how much weight could be supported in the sideward position. See Ex. I at 108:15-22. So,

     Dr. Rakow did not even offer an opinion about supporting 750 pounds, let alone one that had


     7
         Because if Daubert means anything, it means that experts are not allowed to speculate.


                                                    19
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 24 of 30 PageID 11600




     been validated by tests, calculations, or sound scientific methodology.

            Dr. Rakow’s report of speculations cannot be admissible under Daubert. See Rink, 400

     F.3d at 1291 (11th Cir. 2005) (stating that a court must “ensure that [such] speculative,

     unreliable expert testimony does not reach the jury under the mantle of reliability that

     accompanies the appellation of expert testimony”) (internal citations omitted); Cooper v.

     Marten Transport, Ltd., 539 Fed. App’x 963, 965 (11th Cir. 2013) (holding that the district

     court did not abuse its discretion in excluding expert testimony as unreliable when a

     biomechanical engineer based his opinion on his own learning and thinking about the case and

     not on any independent testing or processes of elimination). Having conducted no analysis or

     calculations, and having disclosed no methodology, for his invalidity opinions in his opening

     report, Dr. Rakow’s testimony and opinions related to the Hinsdale Rosenbauer cannot be

     admissible, especially as Dr. Kurfess and Mr. Saulsbury confirmed that such analysis and

     calculations are necessary for Dr. Rakow’s opinions.

                            2.      Dr. Rakow’s “Errata” is Unreliable.

            But even if this Court does not strike Dr. Rakow’s “errata” in its entirety, Dr. Rakow’s

     testimony and opinions still cannot satisfy the stringent requirements of Rule 702 and Daubert.

     It is not sufficient that Dr. Rakow’s testimony and opinions contain some support – rather,

     “[w]hen evaluating the reliability of scientific expert opinion, the trial judge must assess

     ‘whether the reasoning or methodology underlying the testimony is scientifically valid and . .

     . whether that reasoning or methodology properly can be applied to the facts in

     issue.’” Frazier, 387 F.3d at 1262 (quoting Daubert, 509 U.S. at 592-93). Daubert sets forth

     several factors that should be considered in determining reliability, including: “(1) whether the




                                                    20
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 25 of 30 PageID 11601




     expert’s theory can be and has been tested; (2) whether the theory has been subjected to peer

     review and publication; (3) the known or potential rate of error of the particular scientific

     technique; and (4) whether the technique is generally accepted in the scientific community.”

     509 U.S. at 590. These factors are not exhaustive and might not apply in every case. Frazier,

     387 F.3d at 1262. It is left to the district court to ensure that the expert’s testimony is supported

     by “appropriate validation – i.e. ‘good grounds,’ based on what is known.” Daubert, 509 U.S.

     at 590.

               Even if Dr. Rakow may rely on his “errata,” the analysis and calculations in his “errata”

     are less than bare-bones. See Exs. L, M. Indeed, in each Exhibit L and Exhibit M, Dr. Rakow’s

     calculations and analysis comprise some general mathematical formulas, accompanied by a

     number of figures and pictures. Missing from these exhibits are even the most rudimentary

     explanations as to the meaning of the calculations, the relevance of the figures and pictures,

     and most importantly, the significance of the analysis described in these exhibits and how they

     support Dr. Rakow’s opinions that the Hinsdale Rosenbauer allegedly invalidates the asserted

     claims. More importantly, missing altogether from Dr. Rakow’s opening report and his

     “errata” is any of the factors Daubert held should be considered in determining reliability. It

     is unclear if Dr. Rakow’s methodology, to the extent he had one, (1) can be or has been tested,

     (2) subjected to peer review and publication, (3) has any potential rate of error, or (4) is

     generally accepted in the scientific community. Daubert, 509 U.S. at 590. In fact, neither

     Defendants nor Dr. Rakow has ever explained just what Dr. Rakow’s methodology is, and

     neither provided any explanation or information on its reliability. See Ex. I at 373:17-375:16;

     375:21-376:22 (testifying on cross-examination that the “errata” are just “calculations” and




                                                      21
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 26 of 30 PageID 11602




     again failing to explain their significance”).

            Because Daubert requires that the expert’s conclusions be supported by good grounds,

     the expert must show “good grounds for each step in the analysis—[meaning] that any step

     that renders the analysis unreliable under the Daubert factors renders the expert’s testimony

     inadmissible.” McClain v. Metabolife, 401 F.3d at 1245 (internal quotes omitted); see also

     Hudgens v. Bell Helicopters/Textron, 328 F.3d 1329, 1344 (11th Cir.2003) (“[A]n expert’s

     failure to explain the basis for an important inference mandates exclusion of his or her

     opinion.”). Thus, the evidence must be sound and thoroughly explained. Id. As discussed

     above, Dr. Rakow provided no information, let alone good grounds, for his purported

     methodology. Moreover, according to Dr. Rakow’s testimony, the calculations and analysis

     disclosed in his eleventh-hour “errata” seemed to have been motivated by Dr. Kurfess’s

     opinions, further undermining the reliability of Dr. Rakow’s testimony and opinions. See Ex.

     I at 140:12-143:14.

            In Kumho Tire Co. v. Carmichael, 526 U.S. 137, 157 (1999), the Supreme Court upheld

     the trial court’s exclusion of an expert’s testimony, where the expert utilized a test for which

     the Court found no indication in the record that other experts in the industry use the same test,

     and found no articles or papers validating the test. Dr. Rakow’s methodology, if any, suffers

     from the same type of defect as that in Kumho Tire, and should similarly be excluded. See also

     Banta Props., Inc. v. Arch Specialty Ins. Co., No. 10-61485-CIV, 2011 U.S. Dist. LEXIS

     152930, at *11 (S.D. Fla. Dec. 23, 2011) (“The Court finds that Mellinger’s methodology fails

     to satisfy the Daubert standard. Mellinger essentially created a scientific formula, took raw

     data gathered by an uncritical eye, ran it through a spreadsheet, and came to a calculation on




                                                      22
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 27 of 30 PageID 11603




     which windows and doors were damaged. There is no evidence that Mellinger’s technique has

     been tested or peer reviewed.”).

            III.    CONCLUSION

            Dr. Rakow’s testimony and opinions regarding the invalidity and noninfringement of

     the asserted claims, as provided in his opening and rebuttal reports, must be excluded. Because

     he did not use the agreed-upon claim construction, the caselaw requires this Court to disregard

     his testimony. And because there were no analysis, calculations, or methodology in support

     of his testimony and opinions on validity, Dr. Rakow has failed to follow the scientific method.

     Dr. Rakow’s unsupported speculation cannot be “fixed” a few hours before his deposition – to

     the extent not stricken by this Court in its entirety, his untimely efforts fall far short of the

     reliability requirements set forth in Fed. R. Evid. 702 and Daubert. Consequently, Dr.

     Rakow’s testimony and opinions are unreliable, can provide no help to the jury or the Court,

     and can serve to only confuse the fact finder. Such testimony and opinions must be excluded.

            IV.     LOCAL RULE 3.01(G) CERTIFICATION

            Pursuant to Local Rule 3.01(g), Plaintiffs’ counsel conferred with Defendants’ counsel

     regarding Plaintiffs’ current motion. Counsel for Defendants does not agree to the relief sought

     in Plaintiffs’ motion.




                                                    23
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 28 of 30 PageID 11604




      DATED: October 30, 2019            s/David C. Willis
                                         DAVID C. WILLIS, ESQUIRE
                                         Florida Bar No. 0477435
                                         E-mail: dwillis@rumberger.com
                                         RUMBERGER, KIRK & CALDWELL, P.A.
                                         300 South Orange Avenue, Suite 1400
                                         Post Office Box 1873
                                         Orlando, Florida 32802-1873
                                         Telephone: (407) 872-7300
                                         Telecopier: (407) 841-2133

                                         - and -

                                         STEVE D. BERLIN, ESQUIRE
                                         Florida Bar No. 823511
                                         E-mail: sberlin@rumberger.com
                                         RUMBERGER, KIRK & CALDWELL, P.A.
                                         100 North Tampa Street, Suite 2000
                                         Tampa, FL 33602-5830
                                         Phone: 813-472-7511
                                         Fax: 813-221-4752

                                         - and -

                                         JOSHUA M. WEEKS, ESQUIRE
                                         Admitted Pro Hac Vice
                                         Georgia Bar No. 545063
                                         E-mail: Joshua.Weeks@alston.com
                                         LINDSAY C. CHURCH, ESQUIRE
                                         Admitted Pro Hac Vice
                                         Georgia Bar No. 651190
                                         E-mail: Lindsay.Church@alston.com
                                         ALSTON & BIRD LLP
                                         One Atlantic Center
                                         1201 West Peachtree Street, Suite 4200
                                         Atlanta, GA 30309-3424
                                         Phone: 404-881-7000
                                         Fax: 404-881-7777




                                        24
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 29 of 30 PageID 11605




                                         - and -

                                         TODD B. BENOFF, ESQUIRE
                                         Admitted Pro Hac Vice
                                         California Bar No. 192983
                                         E-mail: Todd.Benoff@alston.com
                                         ALSTON & BIRD LLP
                                         333 South Hope Street
                                         16th Floor
                                         Los Angeles, CA 90071-3004
                                         Phone: 213-576-1000
                                         Fax: 213-576-1100

                                         - and -

                                         THOMAS W. DAVISON, ESQUIRE
                                         Florida Bar No. 55687
                                         E-mail: Tom.Davidson@alston.com
                                         SCOTT J. PIVNICK, ESQUIRE
                                         Admitted Pro Hac Vice
                                         D.C. Bar No. 455195
                                         E-mail: Scott.Pivnick@alston.com
                                         ALSTON & BIRD LLP
                                         The Atlantic Building
                                         950 F Street NW
                                         Washington, DC 20004-1404
                                         Phone: 202-239-3300
                                         Fax: 202-239-3333

                                         - and -

                                         STEPHEN YANG, ESQUIRE
                                         New York Bar No. 5123492
                                         E-mail: Stephen.Yang@alston.com
                                         Admitted Pro Hac Vice
                                         ALSTON & BIRD LLP
                                         90 Park Avenue
                                         New York, NY 10016-1387
                                         Phone: 212-210-9510
                                         Fax: 212-210-9444

                                         Attorneys for Pierce Manufacturing Inc.
                                         and Oshkosh Corporation




                                        25
Case 8:18-cv-00617-TPB-TGW Document 253 Filed 10/30/19 Page 30 of 30 PageID 11606




                                   CERTIFICATE OF SERVICE

              I hereby certify that on the 30th day of October, 2019, I electronically filed the

     foregoing with the Clerk of the Court by using the CM/ECF system. I further certify that I

     mailed the foregoing document and the notice of electronic filing by first-class mail to the

     following non-CM/ECF participants: None.

                                                s/David C. Willis
                                                DAVID C. WILLIS, ESQUIRE
                                                Florida Bar No. 0477435
                                                E-mail: dwillis@rumberger.com
                                                RUMBERGER, KIRK & CALDWELL, P.A.
                                                300 South Orange Avenue, Suite 1400
                                                Post Office Box 1873
                                                Orlando, Florida 32802-1873
                                                Telephone: (407) 872-7300
                                                Telecopier: (407) 841-2133

                                                Attorney for Pierce Manufacturing Inc. and
                                                Oshkosh Corporation




                                                  26
     12823162.v1
